Citation Nr: 1416788	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left hearing loss disability. 

2.  Entitlement to service connection for a chronic acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, and an anxiety disorder. 

3.  Entitlement to service connection for a personality disorder. 

4.  Entitlement to service connection for a testicular disability, to include injury residuals. 

5.  Entitlement to service connection for a right inguinal hernia. 

6.  Entitlement to service connection for a cervical spine (neck) disability, to include injury residuals and degenerative arthritis. 

7.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine spondylolysis with left radiculopathy for the period prior to October 8, 2009. 

8.  Entitlement to a disability rating in excess of 40 percent for lumbar spine spondylolysis with left radiculopathy for the period from October 8, 2009 forward. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to October 1986. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which awarded service connection for lumbar spine spondylolysis and assigned a 10 percent evaluation for that disability; awarded service connection for left arm injury scar residuals and assigned a noncompensable evaluation for that disability; and denied service connection for bilateral heel spurs, bilateral hearing loss disability, tinnitus, PTSD, a personality disorder, testicular injury residuals, a right inguinal hernia, and cervical spine degenerative arthritis.  

In March 2007, the Nashville RO recharacterized the Veteran's lumbar spine disorder as lumbar spine spondylolysis with left radiculopathy evaluated as 10 percent disabling. 

In July 2008, the Indianapolis, Indiana, RO increased the initial evaluation for the Veteran's lumbar spine disability from 10 to 20 percent, effective from May 15, 2006.  In September 2010, the Indianapolis, Indiana, RO granted service connection for chronic heel disabilities characterized as right foot Haglund's deformity with hallux valgus, calluses, and first metatarsophalangeal joint osteoarthritis and left foot Haglund's deformity with hallux valgus, and calluses, assigning 10 percent evaluations for those disabilities, effective from May 15, 2006; and increased the evaluation for the Veteran's lumbar spine disorder from 20 to 40 percent, effective from October 8, 2009. 

In July 2012, the Board decided the issues of entitlement to service connection for right hearing loss disability and tinnitus, and entitlement to an initial compensable disability rating for the left arm injury scar residuals, but remanded the issues listed on the title page of this decision for further development.  As discussed below, the development requested has been completed to the extent possible, and the claims are now appropriate for appellate review.   

On his VA Form 9, the Veteran requested a Board hearing.  However, in December 2010, his representative submitted correspondence indicating he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board will proceed with appellate review.   

The Board notes that, in a December 2013 letter, the Veteran stated that he had moved to Tennessee, provided his new address, and requested that his claims file be transferred to the appropriate RO.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.





FINDINGS OF FACT

1.  The Veteran does not have a current left hearing loss for VA disability purposes based on the best evidence.

2.  The Veteran did not engage in combat with the enemy during service; he has a current diagnosis of PTSD; his claimed stressor (seeing body bags of Marines killed by bombing in Beirut) involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others due to attack by the enemy, and is consistent with the places, types, and circumstances of his service in Beirut; and a VA psychologist confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

3.  The Veteran incurred a psychiatric disability during active service, and symptoms of a psychiatric disability have been continuous since service separation.

4.  The Veteran's personality disorder is not subject to service connection.

5.  The Veteran's testicular injury resolved prior to separation from active service, symptoms of a testicular disability were not unremitting in service, symptoms of a testicular disability have not been unremitting since service separation, and the Veteran does not have a current testicular disability based on the best evidence.

6.  There was no event, disease, or injury resulting in a hernia during active service, symptoms of a hernia were not unremitting in service, symptoms of a hernia have not been unremitting since service separation, and the Veteran does not have a current hernia based on the best evidence.

7.  There was no event, disease, or injury manifesting a disability of the neck during active service, symptoms of a neck disability were not chronic in service, symptoms of arthritis of the neck did not manifest to a compensable degree within one year of separation, symptoms of a neck disability have not been chronic since service separation, and the neck disability was not caused or aggravated by a service-connected disability.

8.  Throughout the initial rating period on appeal prior to October 8, 2009, the Veteran's service-connected back disability was manifested by forward flexion to no less than 65 degrees, accounting for pain on motion and after repetition; no ankylosis of the spine; and no incapacitating episodes.

9.  Throughout the rating period on appeal from October 8, 2009, the Veteran's service-connected back disability did not manifest ankylosis of the spine, and there were no incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disability, including PTSD, is granted.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 

3.  Service connection for a personality disorder cannot be granted as a matter of law.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2013). 

4.  The criteria for service connection for a testicular disability are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  The criteria for service connection for a hernia are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

6.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

7.  The criteria for an initial evaluation in excess of 20 percent for lumbar spine spondylolysis with left radiculopathy have not been met for any period prior to October 8, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2013).

8.  The criteria for an evaluation in excess of 40 percent for lumbar spine spondylolysis with left radiculopathy have not been met for any period from October 8, 2009, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss or arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Unlike the claimed hearing loss and arthritis, the remainder of the conditions at issue are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to those conditions.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss) or arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2013), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is therefore established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

"Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Hearing Loss Disability

The Veteran contends that he has a left hearing loss disability that is related to acoustic trauma during active service.  Specifically, he avers that he was exposed to noise from artillery, small arms, explosions, grenades, and land mines, that he was not provided with ear protection, and that he first noticed hearing loss during active service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

There is no evidence that the Veteran's currently claimed left hearing loss meets the definition of hearing loss disability as required by 38 C.F.R. § 3.385, including during active service.  

An audiogram conducted at the time of enlistment in January 1983 demonstrated puretone thresholds of 10, 0, 10, and 10 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  Moreover, the Veteran did not voice any complaints of hearing loss, and, in fact, checked "no" next to "hearing loss" in the Report of Medical History, nor was hearing loss diagnosed at that examination.  

An audiogram conducted at a January 1985 periodic examination demonstrated puretone thresholds of 15, 10, 20, 20, and 20 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Again, the Veteran did not voice any complaints of hearing loss, and checked "no" next to "hearing loss" in the Report of Medical History, nor was hearing loss diagnosed at that examination.  

Finally, at the separation examination in August 1986, an audiogram demonstrated puretone thresholds of 10, 0, 20, 15, and 5 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  This audiogram showed improvement since the January 1985 audiogram.  The Veteran checked "no" next to "hearing loss" in the Report of Medical History.  

In sum, service treatment records are entirely negative for any complaints, reports, symptoms, findings, treatment, or diagnosis of hearing loss, and do not demonstrate hearing loss that meets the definition of a hearing loss disability as defined by VA regulations, nor do they show hearing loss under Hensley.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157. 

Following service separation, the Veteran was afforded a VA audiological examination in October 2009.  An audiogram demonstrated puretone thresholds of 35, 25, 25, 25, and 25 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech recognition was 100 percent in the left ear.  The Board acknowledges that all of the thresholds are above 20 decibels, indicating some degree of left ear hearing loss.  See Hensley.  However, neither the puretone thresholds nor the speech recognition score meet the definition of a hearing loss disability under VA regulations.  

In addition, an August 2010 VA treatment note indicates that the Veteran specifically denied hearing problems.  

This is highly probative factual evidence against his own claim that undermines his current claim.   

Regarding the Veteran's statements that he has a left hearing loss disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, while the Veteran is competent to provide his lay description of hearing loss symptoms, he is not competent to determine whether his claimed hearing loss meets the definition of a hearing loss disability as defined by VA regulations.  Such a finding can only be made via the appropriate audiological testing and requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).    

Without a showing of current left hearing loss disability, service connection must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.

Because a current left hearing loss disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed hearing loss to any loud noise exposure in service.

Based on the evidence of record, the weight of the competent evidence demonstrates no current hearing loss disability.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left hearing loss disability.  For these reasons, the claim must be denied.

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disability

In this case, the Veteran alleges he has an acquired psychiatric disability or disabilities, including PTSD, bipolar disorder, and an anxiety disorder, due to several stressors that occurred during active service.  Specifically, he avers that he was sent to Beirut shortly after the Marine base was bombed in 1983, that he saw body bags of Marines who were killed in the bombing, and that this caused him to fear for his life.  In addition, he contends that he was threatened by his staff sergeant, and that he was physically attacked by three people while his staff sergeant watched.  At the April 2009 RO hearing, he testified that he was hospitalized for mental health problems several times during active service, and that he had been in counseling since active service.   

First, with regard to the PTSD claim, the Board finds that the evidence does not show, nor does the Veteran allege, that he engaged in direct combat with the enemy during active service.  His DD Form 214 lists his military occupational specialty (MOS) as an intelligence specialist, and his service personnel records confirm that he had service in Beirut in 1984.  He received the Armed Forces Expeditionary Medal, the Sea Service Deployment Ribbon, and the Good Conduct Medal.  These awards do not indicate that he was directly engaged in combat.  In addition, there is no other indication that the Veteran engaged in combat, nor does he allege direct combat with the enemy.  For this reason, 38 U.S.C.A. § 1154(b), discussed above, is not applicable in this case.

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), the Board finds that the evidence is at least in equipoise as to whether there is a diagnosis of PTSD of record in accordance with DSM-IV criteria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.  

VA treatment records show that the Veteran reported a history of depression and PTSD as early as 2006.  His psychiatric diagnoses have varied, and have included bipolar disorder, anxiety disorder, depressive disorder, adjustment disorder, panic disorder, alcohol dependence, substance-induced mood disorder, and PTSD.  

In July 2009, his treating VA psychologist formally added a diagnosis of PTSD (in addition to bipolar disorder), explaining that the Veteran's obsessional neurosis manifested during military service when he accepted his own death and began taking increased risks, feeling most alive when closest to death.  The psychologist noted that this neurosis continued after service, and explained that a diagnosis of bipolar disorder could be merely the identification of symptoms of PTSD which overlap manicky, high-risk behaviors.  As of September 2010, the VA psychologist listed PTSD, depressive disorder NOS (possibly adjustment disorder with depression and anxiety), and panic disorder as Axis I diagnoses.   

Despite several negative PTSD screens and various diagnoses of record, the Board notes that the Veteran was formally diagnosed with PTSD by a VA physician (his treating psychologist) in 2009 using the DSM-IV criteria.  As the evidence is at least in equipoise as to whether the Veteran meets the criteria for a PTSD diagnosis, the Board will apply the benefit of the doubt in favor of the Veteran in finding that he does have a PTSD diagnosis in accordance with the DSM-IV criteria.   

The second criterion for service connection for PTSD is credible supporting evidence that the claimed in-service stressor occurred.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's claimed stressor occurred, particularly the stressor involving fear for his life in Beirut.  In September 2010, he told his treating psychologist that he saw the body bags of Marines who had been killed in the 1983 bombing in Beirut.  The claimed stressor involved actual or threatened death or serious injury, or a threat to the physical integrity of others due to attack by the enemy.  The Veteran's treating psychologist discussed the effect that this stressor had on the Veteran, in that he feared for his life and began engaging in risky behavior.    

Second, the claimed in-service stressor is consistent with the places, types, and circumstances of his service in Beirut.  Therefore, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor under the recent amendment to the governing regulation, i.e., the new 38 C.F.R. § 3.304(f)(3), supra.  Furthermore, the Veteran is credible, as his various accounts of his stressor have been consistent throughout the course of this appeal.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the claimed stressor involving seeing body bags of dead Marines in Beirut occurred.

Finally, the third criterion, a link, established by medical evidence, between current symptoms and an in-service stressor, is met in this case.  Under the new 38 C.F.R. § 3.304(f), a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor.  Here, as discussed above, the Veteran's treating psychologist has diagnosed PTSD using the DSM-IV criteria based on the Veteran's military experiences.    

The Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed PTSD is related to active service.  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also finds that the evidence is at least in relative equipoise as to whether the Veteran's other psychiatric diagnoses - including bipolar disorder, anxiety disorder, depressive disorder, and adjustment disorder - are related to active service.  The evidence demonstrates that psychiatric disability symptoms were unremitting during active service.  Hospital records show that the Veteran was psychiatrically hospitalized several times during active service.  In March 1986, he was admitted with a diagnosis of bulimia of two years duration.  He reported that this behavior began in Beirut.  A psychiatrist assessed conversion hysteria.  

In April 1986, he was transferred to a different hospital.  He was diagnosed with adjustment disorder with mixed emotional features and bulimic behavior.  It was concluded that this diagnosis did not exist prior to service, and that it was incurred in the line of duty, not due to any misconduct.  The Veteran was also diagnosed with mixed personality disorder with narcissistic and antisocial features, for which he was ultimately discharged from the military.  

Moreover, while there is a significant gap in time between service separation and the first documented treatment of record for a psychiatric disability, the Board finds the Veteran's statements regarding unremitting psychiatric symptoms since service separation to be credible.  His treating psychologist has confirmed the contentions regarding unremitting symptoms since service, particularly in the July 2009 treatment note in which he discussed how the Veteran's psychiatric symptoms began during service and continued thereafter.  

Having reviewed the record, the Veteran has consistently provided credible statements about the onset of his psychiatric disability symptoms, as documented in his post-service treatment records, and his statements are corroborated by service treatment records showing several psychiatric hospitalizations and a diagnosis of adjustment disorder during service.  With the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for an acquired psychiatric disability is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is important for the Veteran to understand that service connected and nonservice "psychiatric disabilities" are generally not distinguished by the VA and that the Veteran's "psychiatric disability" will be addressed as a whole, not as separate problems.  Whatever it is called, the Veteran has a psychiatric disability related to service.  Notwithstanding, the Board must address the personality disorder cited by the Veteran. 
Service Connection for Personality Disorder

The Veteran requests service connection for the personality disorder that was diagnosed during active service.  

Congenital or developmental defects, such as personality disorders, are not considered to be diseases or injuries within the meaning of the applicable legislation and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

In other words, it must be shown that a psychiatric disability (e.g., depression or bipolar disorder) was superimposed upon the personality disorder during service in order for service connection to be warranted.  Because the Board has granted service connection for PTSD and an acquired psychiatric disorder to include bipolar and anxiety disorders herein, no discussion of whether a psychiatric disability was superimposed upon the Veteran's personality disorder is necessary, and the claim for service connection for a personality disorder is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 430 (1994).

Service Connection for Testicular Disability and Hernia

The Veteran contends that he has a current testicular disability and a right inguinal hernia that are related to active service.  Specifically, with regard to the testicular disability, he avers that he was kneed in the groin by a fellow Marine, and that he currently has testicular pain with activity.  

He contends that he incurred a hernia due to lifting (e.g., performing pull-ups) during physical training, that he was diagnosed with a hernia in service, and, in fact, had to sign a release in order to be discharged.  He also contends that he has current pain at the site of the hernia with activity.    

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a testicular injury during active service that resolved prior to separation, that there was no relevant event, disease, or injury with regard to the claimed hernia, and that the weight of the evidence demonstrates that symptoms of a testicular disability or hernia were not unremitting in service.  

In January 1985, the Veteran sought treatment for a left testicular contusion after being kneed in the groin by another Marine.  In early February 1985, it was noted that the contusion was resolved.  The examining clinician also noted that the Veteran had a left varicocele that probably preexisted the testicular trauma.  The varicocele was noted to be stable.  There is no further mention of any complaints, reports, symptoms, or treatment for testicular trauma in the service treatment records.  

The August 1986 separation examination report is negative for any report or complaint of testicular pain or other problems.  It was noted that clinical evaluation was negative for a right-side hernia, but the clinician noted a possible early hernia on the left side.  However, on follow-up examination a week later, examination revealed no hernia and no current diagnosis.  The service separation examination provides particularly negative evidence against the Veteran's central claim.  

In sum, the service treatment records are negative for findings, diagnosis, or treatment for a chronic testicular disability or hernia, as the testicular contusion during service appears to have resolved without any treatment in a matter of weeks, and the possible hernia noted at separation was ruled out on further evaluation.  

Moreover, clinical evaluation was negative for a right side hernia, the side on which the Veteran claims he has a current hernia.    

The Board next finds that the weight of the evidence demonstrates that symptoms of a testicular disability or hernia have not been unremitting since separation from active service in October 1986.  Following service separation in October 1986, the evidence of record does not show any complaints, diagnosis, or treatment for either a testicular disability or hernia until 2006, when the Veteran filed his claim for service connection.  The absence of post-service complaints, findings, diagnosis, or treatment for 20 years after service separation until 2006 is one factor that tends to some weigh against a finding of unremitting symptoms of a testicular disability or hernia after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Moreover, there are no post-service treatment records that show diagnosis or treatment of either condition.  

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had symptoms of a testicular disability and hernia since separation from service in October 1986, the Board finds that, while the Veteran is competent to report the onset of such symptoms, his recent reports of unremitting testicular and hernia symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to an unremitting testicular disability and hernia after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any findings or diagnoses of an unremitting testicular disability or hernia, the lack of any post-service documentation of treatment or diagnoses of a testicular disability or hernia, and the 20 year gap in time between service separation and the Veteran's claim for service connection for a testicular disability and hernia, the first documented mention of these claimed disabilities following service separation.   

In any event, the Board finds that the preponderance of the evidence demonstrates that there is no current testicular disability or hernia.  As noted above, post-service treatment records are entirely negative for findings, treatment, or diagnoses of either a testicular disability or hernia.  Indeed, VA treatment records from 2007 and 2008 show treatment and genitourinary consultation for hematuria, and, yet, the Veteran never mentioned testicular pain or other symptoms indicative of a testicular disability.  Moreover, abdominal examination, including in September 2007, for example, has been consistently negative, with no reports by the Veteran of tenderness or discomfort that one would expect with a hernia.  The Veteran's failure to report symptoms or signs of either a testicular disability or hernia during examination at times when such information may be relevant provides probative evidence against his claim.  

Moreover, the Veteran was afforded a VA examination in October 2009 to determine whether he had a hernia related to service.  He reported very severe pain with light palpation in the right inguinal area, but would not allow the examiner to perform a full examination to evaluate for a hernia.  The VA examiner reviewed the Veteran's service treatment and post-service treatment records, noting no evidence of a right inguinal hernia either in service or following service separation.  

The Veteran was also afforded a VA examination with regard to his claimed testicular disability.  The VA examiner reviewed the Veteran's service and post-service treatment records, noting that the in-service testicular contusion resolved by February 1985, and that, following service, he was seen multiple times by urology for another issue, and the testicular injury was not noted.  Examination revealed normal testicles, but the Veteran complained of severe tenderness to palpation of the left scrotal sac, and was unable to tolerate further examination.  The Veteran declined a testicular ultrasound to look for a varicocele, as he had stated he had one before and it was excruciatingly painful.  The VA examiner was unable to find a record of a prior ultrasound, and concluded that there was no evidence of residuals from the in-service testicular injury.  

The 2009 VA examination findings are competent and probative medical evidence because they are factually accurate, and are supported by an adequate rationale.  The VA examiners were informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinions.  There are no contrary medical opinions of record, nor does the medical evidence otherwise suggest the existence of a current testicular or hernia disability.  

Further, in refusing examination for hernia and an ultrasound for a testicular varicocele, the Veteran has denied VA evidence which might help his claim.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim. 
  
In light of the lack of documentation of any report, findings, treatment, or diagnosis of a testicular disability or hernia following service separation, and the findings of the October 2009 VA examiners, the greater weight of the probative evidence is against finding that the Veteran has a current testicular or hernia disability.  As a result, the claim must be denied.  

Most importantly, in the absence of proof of a present disability there can be no valid claim.  Brammer.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. at 321.  However, where the overall record fails to support a current diagnosis of the claimed disability, as in this case, that holding would not apply. 

In this case, the best evidence simply does not indicate that a disability currently exists or that the Veteran has ever had a chronic disability.  Service and post-service evidence provides particularly negative evidence against this claim, outweighing the Veteran's statements.

In any event, even if the Board assumes a disability currently exists, the preponderance of the competent evidence, for reasons cited above, demonstrates no relationship between the Veteran's claimed testicular disability or hernia and his military service, including no credible evidence of a relevant in-service disease or injury (with the exception of a testicular injury that resolved prior to separation), unremitting symptoms of a testicular disability or hernia during active service, unremitting symptoms of a testicular disability or hernia following service separation, or a current testicular or hernia disability.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a testicular disability or hernia, and outweighs the Veteran's more recent contentions regarding in-service unremitting testicular and hernia symptoms and post-service testicular and hernia symptoms.  The objective medical evidence in this case not only does not support the Veteran's claim, but provides highly probative evidence against the claim.    

For these reasons, service connection for testicular and hernia disabilities must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a testicular and hernia disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Neck Disability

Next, the Veteran contends that his current neck disability began during active service.  He testified at the April 2009 RO hearing that he had neck problems in conjunction with back problems during service and was put in traction and had nerve testing performed.  In the alternative, he contends that the neck disability was caused or aggravated by his service-connected back disability.

The Board will first consider whether the neck disability is directly related to active service.  After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a disability of the neck during active service, and that the preponderance of the evidence demonstrates that symptoms of a neck disability were not chronic in service.  The Veteran's service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnosis of a neck disability.  The August 1986 separation examination report is negative for any report or findings of a neck problem, the Veteran checked "no" next to "arthritis" on his Report of Medical History, and clinical evaluation of the neck and spine was marked as normal.    

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a neck disability have not been continuous since separation from active service in October 1986.  As noted above, the October 1986 separation examination report is negative for any report or finding of a disability of the neck.  Following separation from service in October 1986, the evidence of record does not show any complaints, diagnosis, or treatment for neck symptoms until January 2006, when VA treatment notes indicate that the Veteran had a history of a motorcycle accident that resulted in multiple injuries, including neck pain, and a cervical spine x-ray showed significant degenerative change.  

The absence of post-service complaints, findings, diagnosis, or treatment for 20 years after service separation until 2006 is one factor that tends to weigh against a finding of chronic symptoms of a neck disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a neck disability have not been chronic since service separation include an April 2007 Vocational Evaluation that states that the Veteran was involved in a motorcycle accident in 2002, and that he suffered neck pain as a result of injuries sustained in that accident.  VA treatment records from 2007 indicate that the Veteran sought treatment for neck pain following a bike accident in September 2002.  

In other words, the medical evidence of record is consistent in indicating that the Veteran's neck problems began 16 years after service separation following a post-service September 2002 motorcycle accident.  

This is highly probative evidence against the Veteran's contention that he has had neck problems since active service.    

The Board also finds that the preponderance of the evidence demonstrates that arthritis of the neck did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013) (degenerative and traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, and can be assigned a 10 percent evaluation if limitation of motion is noncompensable).  Indeed, the evidence does not demonstrate a diagnosis of arthritis until January 2006, when x-ray studies showed degenerative changes in the cervical spine.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2013).

As in the case of the testicular disability and hernia claims, with regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had neck disability symptoms since separation from service in October 1986, the Board finds that, while the Veteran is competent to report the onset of neck disability symptoms, his recent reports of chronic neck symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles, 16 Vet. App. at 374-75.  Service treatment records are negative for findings, treatment, or diagnosis of a neck disability, there is a lack of post-service documentation of treatment or diagnosis of a neck disability for 20 years after service separation until 2006, and the post-service medical records unanimously indicate that the neck problems began after a post-service 2002 motorcycle accident.

In sum, based on the evidence of record, the preponderance of the competent evidence demonstrates no relationship between the Veteran's current neck disability and his military service, including no credible evidence of either an in-service disease or injury manifesting a neck disability, chronic symptoms of a neck disability during active service, or chronic symptoms of a neck disability following service separation, which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic neck problems and post-service neck problems.

In addition, the Veteran contends that the neck disability was caused or aggravated by his service-connected back disability.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

Service connection has been granted for spondylolysis at L5 with left radiculopathy from May 2006.  However, the Board finds that the weight of the evidence demonstrates no relationship between the Veteran's neck disability and his service-connected back disability.  

In its July 2012 remand, the Board requested that the Veteran be afforded a VA examination to address the etiology of his neck disability.  A VA examination was scheduled for September 4, 2012, and the Veteran was notified of the appointment by way of an August 2012 letter.  However, the Veteran failed to report for the VA examination, and thereby denied VA evidence which may have helped substantiate his claim.  As noted above, the duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff, 8 Vet. App. at 522.  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood, 1 Vet. App. at 193.  
 
In any case, there are no favorable medical opinions of record relating the neck disability to a service-connected disability, nor does the medical evidence otherwise suggest a relationship between the Veteran's neck disability and his service-connected back disability.  

Indeed, as described above, VA treatment records show that neck problems began following a post-service 2002 motorcycle accident, which only supports the findings above and provides more highly probative evidence against this claim.  

Regarding the Veteran's statements as to the cause of his neck disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the cause of the Veteran's neck disability involves complex medical etiological questions because it deals with the origin and progression of the Veteran's musculoskeletal system, and disorder of such internal and complex disease process is diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of neck pain that he experienced at any time, but is not competent to opine on whether there is a link between any currently diagnosed neck disorder and a service-connected disability, including the back disability, because such diagnosis requires specific medical knowledge and training.  See Rucker (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

For these reasons, while considering the Veteran's statements, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding the relationship between his neck disability and service-connected back disability.  Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's neck disability was caused or aggravated by any service-connected disability.    

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Higher Initial Rating for Back Disability

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker; Layno; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

In the November 2006 rating decision on appeal, the Veteran was awarded a 10 percent initial disability rating for service-connected spondylolysis at L5, effective from May 15, 2006 (the day his service connection claim was received), under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5239.

In a July 2008 rating decision, the RO increased the back disability rating to 20 percent, effective from May 15, 2006.  In a September 2010 rating decision, the RO further increased the disability rating to 40 percent, effective from October 8, 2009.  

The Veteran contends that his back disability warrants a higher initial rating.  At the April 2009 RO hearing, he testified that he was heavily medicated during the 2007 VA examination, and, therefore, range of motion measurements may reflect greater motion than normal.  Further, he testified that he experiences pain, numbness, and weakness down his right leg and right arm that he believes is related to his back disability.      

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an initial disability rating in excess of 20 percent for the service-connected back disability for the rating period prior to October 8, 2009, and in excess of 40 percent from October 8, 2009, forward.  

For the rating period prior to October 8, 2009, even with consideration of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected back disability did not manifest forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, as required for an evaluation in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, or incapacitating episodes of intervertebral disc syndrome of at least 4 weeks in duration, for an evaluation in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.    

The Veteran was afforded a VA examination in February 2007.  He reported chronic lumbosacral spine pain, which flared up when he was bending or lifting or walking longer distances.  He stated that the pain radiated to his left sacroiliac joint.  He did not wear any lumbar support or orthosis.  He had a mild limp on the left leg.  

On physical examination in February 2007, there was pain on palpation over L4 through S1 with painful and limited range of motion.  Forward flexion was to 70 degrees, extension was to 15 degrees, lateral bilateral bending was to 30 degrees, and bilateral rotation was to 30 degrees.  There was no spasm of the paravertebral muscles.  After repetitive motion, the Veteran had increased pain, easy fatigability, lack of endurance, and decreased flexion and extension by 5 more degrees.  Deep tendon reflexes were 3+ bilaterally, and straight leg raising was negative from sitting position and 1+ on the left from lying position from flexion at 65 degrees.  Pinprick tests revealed normal skin sensitivity.  Gait was with mild limping on the left leg because of radiating lower back pain to the left sacroiliac joint and left hip joint.  He did not use an assistive device to walk.  An August 2006 MRI was reviewed, and the VA examiner assessed chronic strain of the lumbosacral spine, and degenerative disc disease and disc protrusion with left radiculopathy.  

An April 2007 Vocational Evaluation indicates that the Veteran reported constant pain in his lower back, rated at a 7 or 8 out of 10 in severity.  He stated that his limitations included no long periods of sitting, standing, or walking, and no bending, twisting, or heavy lifting.  
  
Based upon these findings and the lay evidence of record, the Board finds the assignment of an initial rating in excess of 20 percent for the back disability is not warranted for any period prior to October 8, 2009, as the requirements of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome of at least 4 weeks in duration, have not been met or more nearly approximated at any time during the rating period on appeal prior to October 8, 2009.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Flexion, at worst, has been limited to 65 degrees, even taking additional limitation following repetition due to pain into account.  Combined range of motion has been no worse than 195 degrees, even taking additional limitation due to pain into account.  Moreover, the evidence of record does not demonstrate ankylosis of the thoracolumbar spine.  Finally, the evidence does not suggest that the Veteran has been ordered to bed rest by a physician at any time during the initial rating period on appeal.                

In reaching its finding that the evidence did not show flexion to 30 degrees or less, the Board has considered any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that a rating in excess of 20 percent is not warranted for the period prior to October 8, 2009.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

Here, the Board notes the Veteran's report of constant pain and flare-ups of pain following certain activities, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  

In this case, the 2007 VA examiner noted an additional 5 degrees of limitation of flexion and extension after repetition, due to pain, fatigue, and lack of endurance after repetitive use.  Therefore, even if the pain reported by the Veteran is taken into consideration, as it was, the range of motion measurements still do not meet the criteria for the next higher rating category.  Indeed, even with additional limitation due to pain, the range of motion measurements, described above, do not even meet the criteria for the 20 percent disability rating (forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis) assigned prior to October 8, 2009.   

Based on the above findings, the preponderance of the evidence demonstrates the criteria for an initial evaluation higher than 20 percent are not met for the period prior to October 8, 2009, as range of motion findings, even after repetition, do not meet the criteria for the next-higher, 40 percent, rating category - flexion to 30 degrees or less - even when taking into account additional loss of motion due to DeLuca factors.  Moreover, even with such factors, there is no ankylosis of the spine.  For these reasons, the Board finds that an initial disability rating in excess of 20 percent is not warranted for any period prior to October 8, 2009.    

Next, for the rating period from October 8, 2009, even with consideration of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected back disability did not manifest unfavorable ankylosis of the entire thoracolumbar spine, as required for an evaluation in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, or incapacitating episodes of intervertebral disc syndrome of at least 6 weeks in duration, for an evaluation in excess of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  

The Veteran was afforded a VA examination in October 2009.  He reported chronic low back pain and intermittent pain down both legs.  He also reported numbness in the back of his right leg into the foot, but none on the left.  He reported decreased motion, stiffness, weakness, and spasms, but denied fatigue.  His pain was sharp and constant, and moderate in severity.  He stated that he had flare-ups of pain on a weekly basis, lasting 1 to 2 days, precipitated by walking, prolonged sitting, and weather changes.  During severe flare-ups, he could not do as much walking due to pain.  He reported 5 incapacitating episodes in the last year, for which he did not seek medical treatment, but just rested in bed for a few days at a time.  

On physical examination in October 2009, gait was normal.  There was no thoracolumbar spine ankylosis.  Motor examination was normal, and there was no muscle atrophy.  Sensory examination was normal, as was reflex examination.  Flexion was to 30 degrees, extension was to 20 degrees, bilateral lateral flexion was to 20 degrees, and bilateral rotation was to 20 degrees.  There was objective evidence of pain on active range of motion.  The VA examiner noted that he was unable to test whether there was additional limitation after three repetitions of range of motion, as the Veteran declined to perform testing due to pain.  The VA examiner reviewed an MRI study and assessed spondylolysis of the lumbar spine, specifically stating that there was no diagnosis of radiculopathy on the left or right based on normal neurologic examination.  Further, the back disability would have severe effects on exercise, sports, and recreation, moderate effects on chores and traveling, mild effects on shopping, and no effects on feeding, bathing, dressing, toileting, and grooming.  It was also noted that the Veteran was unable to do prolonged sitting or standing, which his job required.  His job also included a lot of driving, which caused his back to hurt.  

An August 2010 VA treatment note indicates full range of motion of the spine without difficulty.

Based upon these findings and the lay evidence of record, the Board finds the assignment of a disability rating in excess of 40 percent for the back disability is not warranted for any period from October 8, 2009, as the requirements of unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome of at least 6 weeks in duration, have not been met or more nearly approximated at any time during the rating period on appeal from October 8, 2009, forward.  38 C.F.R. § 4.71a, DCs 5235-5243.  

The evidence of record does not demonstrate ankylosis of the thoracolumbar spine.  Further, as noted above, the evidence does not suggest that the Veteran has been ordered to bed rest by a physician at any time during the initial rating period on appeal.  Although the Veteran reported that he experienced incapacitating episodes, he stated that he did not seek medical treatment during these episodes; therefore, his reported bed rest was not prescribed by a physician.                

As above, the Board has considered any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that a rating in excess of 40 percent is not warranted for the period from October 8, 2009.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  

Here, the Board notes the Veteran's report of constant pain and weekly flare-ups of pain following certain activities, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  However, despite the Veteran's pain, the evidence of record does not demonstrate ankylosis of the spine, either favorable or unfavorable, at any time.    

Based on the above findings, the preponderance of the evidence demonstrates the criteria for a disability evaluation higher than 40 percent are not met for the period from October 8, 2009, as ankylosis of the spine is not demonstrated, even when taking into account additional loss of motion due to DeLuca factors.  For this reason, the Board finds that a disability rating in excess of 40 percent is not warranted for any period from October 8, 2009.    

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of daily pain.  Therefore, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine) such as to enable a finding that the disability picture more nearly approximates the next-higher, 40 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine prior to October 8, 2009, or unfavorable ankylosis of the thoracolumbar spine such as to enable a finding that the disability picture more nearly approximates the next-higher, 50 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine from October 8, 2009.

While the Board understands the Veteran's central concern that he has a debilitating back disability, it is important for the Veteran to understand that the 20 and 40 percent evaluations indicate a significant impact on the Veteran's functional ability.  Such disability evaluations by VA recognizes the Veteran's painful limited motion, indicating generally 20 and 40 percent reductions, respectively, in the Veteran's ability to function due to his back pain.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the next highest level under the rating criteria.  For reasons cited above, they do not, at this time.  Without taking into consideration the problems associated with this disability, the current 40 percent evaluation and prior 20 percent evaluation could not be justified, let alone a higher evaluation.  In fact, the current evaluation is in question in light of the findings above, particularly the August 2010 notation of full range of motion of the spine without difficulty.  In this regard, it is important for the Veteran to understand that not all the evidence in the record support the current findings, let alone high ratings.  Without taking into consideration the problems the Veteran has cited, there would be no basis to justify the current findings, let alone higher evaluations.   

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's back disability under Diagnostic Code 5239, which addresses spondylolisthesis.  Diagnostic Code 5003 addresses degenerative arthritis.  In this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  Diagnostic Codes 5237 and 5242 are potentially applicable as they address lumbosacral strain and degenerative arthritis, respectively.  However, disabilities evaluated under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  Disabilities evaluated under Diagnostic Codes 5235, 5236, 5238, and 5240 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here for additional disability or neurological disorders associated with the service-connected back disability.  Although the Veteran was diagnosed with left-sided radiculopathy by the 2007 VA examiner, sensory and neurological examination of the extremities was normal at the 2009 VA examination, and the 2009 VA examiner specifically found that a diagnosis of radiculopathy was not warranted. Therefore, even if radiculopathy is present, it is so slight in severity that a separate rating is not warranted, as it is included in the current disability rating for the back disability.  Moreover, there have been no other reports of other disabilities associated with the back disability.  For these reasons, the Board finds that the best evidence, overall, would provide evidence against such a finding.     

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial evaluation in excess of 20 percent for the back disability for any period prior to October 8, 2009, and that the weight of the evidence is against a finding of an evaluation in excess of 40 percent for the back disability for any period from October 8, 2009.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's back disability has manifested in painful movement.  The schedular criteria for rating the cervical and lumbar spine disabilities (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology of the back to the rating schedule, the degree of disability of the back throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board observes that the Veteran earned a Master's degree in social work and accepted a job at a school district in August 2012, nor has he contended that he is unable to work due to his back disability.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

With regard to the psychiatric disability claim, given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Moreover, because the law is dispositive with regard to the personality disorder claim, the Board finds that the provisions of the VCAA are not applicable to that claim.  

Next, because the increased rating appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a back disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the hearing loss, testicular disability, hernia, and neck disability claims, in timely May 2006 and July 2006 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Board further finds that there has been substantial compliance with its July 2012 remand instructions.  Per the Board's remand directives, the records of the Great Lakes medical facility were requested and associated with the claims file.  Records from the Cherry Point medical facility were requested, but the National Personnel Records Center (NPRC) informed VA that those records were not available.  Further, the Appeals Management Center (AMC) wrote the Veteran a letter requesting a release form for the records from St. Joseph's Hospital and for any additional information of health care providers, but he did not respond.  The Veteran's VA Vocational Rehabilitation folder was associated with the claims file.  Finally, as described above, the Veteran failed to report for the VA examination for his claimed neck disability.  Therefore, the Board finds that no further development is necessary. 

VA examinations and opinions were obtained in October 2009 with regard to the question of whether the Veteran has hearing loss, testicular disability, or a hernia that is related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2009 VA opinions obtained in this case are adequate as to the question of whether the Veteran has hearing loss, testicular disability, or a hernia that is related to active service.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as thorough physical examinations, to the extent that the Veteran would allow himself to be examined, as discussed above.  The VA opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hearing loss, testicular disability, and hernia claims has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been afforded an adequate examination on the issue of rating the back disability.  VA provided the Veteran with examinations in February 2007 and October 2009.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of an MRI study.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded an adequate examination on the increased rating issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for a neck disability.  In that regard, the Board notes, as above, that the Veteran failed to report for the neck disability examination scheduled for September 2012, despite receiving notice of the examination by way of an August 2012 letter.  VA should not be required to schedule another examination when it has already given the Veteran the opportunity to provide evidence that may substantiate his claim and he has failed to comply with VA's requests to do so.   

Moreover, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for a neck disability.  Therefore, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to a neck disability in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of a neck disability in service and no continuity of symptoms of a neck disability since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a neck disability.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles; however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's neck disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's neck disability and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the neck disability claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a left hearing loss disability is denied.  

Service connection for an acquired psychiatric disability, including PTSD, bipolar disorder, anxiety disorder, depressive disorder, and adjustment disorder, is granted.  

Service connection for a personality disorder is denied.  

Service connection for a testicular disability, to include injury residuals, is denied.

Service connection for a right inguinal hernia is denied.  

Service connection for a neck disability is denied.  

An initial disability rating in excess of 20 percent for lumbar spine spondylolysis with left radiculopathy for the period prior to October 8, 2009 is denied. 

A disability rating in excess of 40 percent for lumbar spine spondylolysis with left radiculopathy for the period from October 8, 2009, forward, is denied.




____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


